450 F.2d 953
William ERNST et al., Plaintiffs-Appellants,v.MARKOUT WATER SUPPLY CORPORATION et al., Defendants-Appellees.
No. 71-2736 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Nov. 19, 1971.

David H. Rosenberg, Lawrence Fischman, Fischman, Rosenberg, Kasmir & Preston, Dallas, Tex., for plaintiffs-appellants.
H. Louis Nichols, Saner, Jack, Sallinger & Nichols, Dallas, Tex., for defendants-appellees.
Before THORNBERRY, MORGAN and CLARK, Circuit Judges.
PER CURIAM:

Affirmed. See Local Rule 21.1


*
 Rule 18, 5th Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5th Cir. 1970, 431 F.2d 409, Part I


1
 See N. L. R. B. v. Amalgamated Clothing Workers of America, 5th Cir. 1970, 430 F.2d 966